Citation Nr: 1223683	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder acromioclavicular (AC) joint osteoarthritis with impingement syndrome.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.  He also had periods of active duty training (ADUTRA) and inactive duty training (INACDUTRA) with the Navy Reserve from 1978 to 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In November 2009, he testified before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In March 2010 and March 2011, the Board remanded the claims for additional development.

In May 2012, the Veteran submitted an article from PhysioAdvisor.com, along with a waiver of initial consideration of this newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left shoulder AC joint osteoarthritis with impingement syndrome was not manifest during active service or within one year of separation from active service.  The Veteran's left shoulder AC joint osteoarthritis with impingement syndrome is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for left shoulder AC joint osteoarthritis with impingement syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in May 2006.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's available service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with a VA examination in September 2006.  As the September 2006 medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the September 2006 VA examination is adequate to make a determination on the claim for service connection for a left shoulder disability.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the general evidence required to establish service connection.  Although the particular claim for service connection for left shoulder disability was not raised during the hearing, this action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.

The Board notes that not all of the Veteran's service treatment records (STRs) are available.  Specifically, the Veteran's STRs from his period of active duty from October 1955 to September 1959 are not available.  In an October 2011 memorandum, the AMC detailed VA's efforts to obtain these records and the Veteran was notified in an August 2011 letter.  Under these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252   (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991)). 

In this case, the RO was able to obtain the Veteran's STRs from his reserve service, including records relating to the August 1985 fall in which he claims to have injured his left shoulder.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a left shoulder disability is thus ready to be considered on the merits. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA or training), or injury incurred while performing inactive duty training (INACDUTRA or training). 38 U.S.C.A. §§ 101 (24)  106, 1110, 1131 (West 2002 & Supp. 2011). 

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran asserts that his current left shoulder disability is related to a fall he had during a period of ACDUTRA in August 1985.  

The Veteran's STRs reflect that he tripped over a headset and fell on his left upper arm.  He complained of numbness in the 4th and 5th digits of the left hand.  There was considerable ecchymosis (bruising) superior to the left elbow with moderate edema to the upper left arm.  He could not fully extend the left arm and when rotating the hand medially, he experienced pain to the anterior forearm.  There was also pain on palpation to the medial elbow.  The impression was that a nerve was being pinched by the surrounding soft tissue due to edema.  An X-ray revealed a fracture of the radial head and his arm was placed in a sling for four weeks.  In September 1985, it was noted that he had repeat X-rays and was cleared for flight status.  He returned to full duty.  The report of an October 1985 annual medical examination reflects that the Veteran's upper extremities were normal.  On the corresponding report of medical history, the Veteran denied painful or "trick" shoulder or elbow and denied bone, joint, or other deformity.  Subsequent annual examination reports all note that the Veteran's upper extremities were normal and he denied shoulder problems on the reports of medical history.

In February 2006, the Veteran filed a claim for service connection for a disability described as left hand, arm, and shoulder, numbness in gripping.  

The report of the September 2006 VA examination reflects the Veteran's complaints of left shoulder pain when reaching overhead, difficulty opening jars and gripping, and numbness in the thumb and index finger.  He also complained of intermittent pain radiating from the base of his cervical spine into his left upper extremity into the thumb and index finger, subacromial pain, popping and crepitus radiating into his bicepital tendon, and intermittent pain in the radiocapitellar joint.  X-rays showed severe multilevel cervical degenerative disc disease (DDD), moderate osteoarthritis of the AC joint of the left shoulder with findings consistent with impingement syndrome, and an old healed fracture of the radial head with moderate osteoarthritis of the radiocapitellar joint.  The examiner opined that the left elbow fracture and osteoarthritis was a result of trauma during service; however, the cervical spine DDD and left shoulder arthritis with impingement syndrome were not related to trauma in service.  The examiner opined that the Veteran's complaints regarding numbness and decreased grip strength in the left hand were consistent with cervical spine DDD with radiculopathy.  

In May 2012, the Veteran submitted an article from PhysioAdvisor.com.  The article lists the common causes for shoulder impingement as including rotator cuff tendonitis or subacromial bursitis.  It is noted that these conditions are usually caused by repetitive activities but are occasionally caused by a direct blow to the point of the shoulder, a heavy or awkward lift, or due to a fall onto the shoulder, elbow or outstretched hand.  

At the outset, the Board notes that the Veteran is competent to report that which he has personally experienced, including an injury to his left arm and shoulder in service and current left shoulder pain, and numbness and weakness in his left hand.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that the Veteran's statements regarding the in-service injury and his current symptoms are credible.  

The Board notes that the Veteran has not explicitly alleged, nor does the evidence show, continuity of symptomatology since the in-service injury.  The follow-up records reflect that he was cleared for flight status the following month and that his upper extremities were normal on subsequent annual examinations.  Furthermore, on the annual reports of medical history, he denied having any shoulder problems.  Nonetheless, as noted above, service connection may be granted for the later diagnosed left shoulder disability if the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d)

In this case, to the extent the Veteran asserts that his current left shoulder disability is related to service, the etiology of left shoulder AC joint osteoarthritis with impingement syndrome is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372.  Whether it is related to the injury in service that occurred many years ago requires specialized training.  In this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

As to the medical article submitted by the Veteran, the Court has indicated that treatise evidence may suffice to establish nexus in instances where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In this case, however, the article submitted by the Veteran is not accompanied by any supportive medical opinion from a medical professional.  Additionally, this information is generic in nature, and it fails to demonstrate a relationship between this particular Veteran's left shoulder disability and the fall he had in service.  

The Board points out that the only competent medical opinion addressing the etiology of the Veteran's left shoulder disability weighs against the claim.  The September 2006 VA examiner opined that the Veteran's left shoulder disability was less likely related to injury in service.  The opinion was based on a review of the claims file and pertinent medical history, the Veteran's assertions, and clinical findings.  The examiner also provided a well-reasoned explanation for his opinion.  Therefore, the Board finds the opinion to be especially probative and adequate to make a determination on this claim.  

For the foregoing reasons, the claim for service connection for left shoulder disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In the absence of competent and persuasive evidence to support the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left AC joint osteoarthritis with impingement syndrome is denied.


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus are related to noise exposure during service.  Specifically, he worked as an air crewman and reported logging 2,272.6 of flight hours.  During the Board hearing, he testified that he was a crew member on a P-3 Orion, a four-engine turboprop anti-submarine aircraft.  The Board notes that Veteran's personnel records reflect that he had various duties as an air crewman.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus. That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing. If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results. 

In this case, as noted above, the Veteran was assigned various duties as an air crewman.  The Navy lists air crewman as having a "highly probable" exposure to hazardous noise during service.  Hence, the Veteran's exposure to hazardous noise during service is conceded.

The report of an August 2006 VA examination reflects that the Veteran met the VA requirements for a left ear hearing loss disability pursuant 38 C.F.R. § 3.385, but not for the right ear.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service.  The examiner noted that the Veteran's hearing had been normal during service and that his hearing loss was just as likely related to the aging process.  The examiner stated that she could not provide an opinion regarding tinnitus without resorting to speculation.

Private medical records from Dr. Milstead reflect that the Veteran was diagnosed with tinnitus secondary to high frequency noise induced hearing loss.  The results of a February 2008 audiology evaluation reflect that the VA requirements for both right and left ear hearing loss disability was met pursuant 38 C.F.R. § 3.385.  

In this case, the Board finds that the August 2006 VA examination and opinion are inadequate.  The examiner was not instructed that exposure to hazardous noise during service was "highly probable".  Furthermore, the rationale was insufficient.  As noted above, normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  It is also noted that the Veteran's STRs note left ear low frequency hearing loss in October 1987 and left ear high frequency hearing loss in November 1992; however this is not addressed.  Also, the examiner noted that his hearing loss was as likely as not caused by aging, but not that it was more likely caused by aging.  Therefore, the likely etiology of the Veteran's hearing loss is unclear.  On the other hand, Dr. Milstead opined that the Veteran's hearing loss was noise induced and that his tinnitus was likely a result of high frequency hearing loss and specifically, "a noise notch at 4000 Hz."

Based on the foregoing, the Board finds that another VA examination is needed to resolve the remaining claims for service connection.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the appellant for a VA audiological examination to determine the nature and etiology of his currently diagnosed bilateral hearing loss disability and tinnitus.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is instructed that the Veteran's exposure to hazardous noise in service was "highly probable" and that noise exposure is conceded.  

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that such hearing loss is related to service.  In rendering this opinion, the examiner should note and consider the October 1987 report of left ear low frequency hearing loss and the November 1992 report of left ear high frequency hearing loss in service.

The examiner should also render an opinion as to whether any current complaints of tinnitus are at least as likely as not (a 50 percent probability or greater) related to service.

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder. 

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


